Exhibit 10.28 SAMPO BANK OY AGREEMENT ON AN OVERDRAFT FACILITY CORPORATE AND INSTITUTIONS Exhibit 10.28 Date granted: 21 Feb. 2006 Sampo Bank plc (hereinafter “the Bank”) and the account holder specified below (hereinafter “the Account Holder”) agree as follows on the overdraft facility attached to the account specified above: 1. Parties to the contract 1.1 Account Holder and account holders contact information Account holder Encorium Oy Address Keilaranta 10, 02150 Espoo, Finland Business ID: FI10334944 Phone: 020 7518200 Fax: 020 7518250 1.2 Creditors contact information Information sent to the Bank are valid only when sent to the address below or by fax: Address: Sampo Pankki Oyj, Helsinki-Keskustan yrityskonttori, PL 1102 (Fabianinkatu 23), 00075 Sampo Fax: 010513 2931 1.3 Changes in information The parties to the agreement are obliged to immediately report any changes to their above mentioned information. 2. Amount of credit The amount is EUR Maximum credit in letters Three-hundred-thousand Euros Maximum credit in numbers 300.000,- 3. Use of account and credit 3.1 Use of credit
